                 Case 1:20-cv-00119-GSA Document 11 Filed 06/29/20 Page 1 of 2



 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
 7                               EASTERN DISTRICT OF CALIFORNIA
 8

 9   DARRYL JOHNSON,                             1:20-cv-00119-GSA-PC
10                  Plaintiff,                   ORDER TO SHOW CAUSE WHY THIS
                                                 CASE SHOULD NOT BE DISMISSED FOR
11         vs.                                   FAILURE TO EXHAUST REMEDIES
12   CALIFORNIA DEPARTMENT OF                    THIRTY-DAY DEADLINE TO RESPOND
     CORRECTIONS AND                             TO ORDER TO SHOW CAUSE
13   REHABILITATION, et al.,
14                 Defendants.
15

16   I.     BACKGROUND
17          Darryl Johnson (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
18   with this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff filed the Complaint
19   commencing this case on January 23, 2000. (ECF No. 1.)
20   II.    EXHAUSTION OF ADMINISTRATIVE REMEDIES
21          Once within the discretion of the district court, exhaustion in cases covered by the Prison
22   Litigation Reform Act of 1995 (“PLRA”) is now mandatory. Porter v. Nussle, 534 U.S. 516,
23   524, 122 S. Ct. 983, 988, 152 L. Ed. 2d 12 (2002) (citing see Booth v. Churner, 532 U.S. 731,
24   739, 121 S.Ct. 1819, 149 L.Ed.2d 958 (2001)). Pursuant to the PLRA, “[n]o action shall be
25   brought with respect to prison conditions under [42 U.S.C. § 1983], or any other Federal law, by
26   a prisoner confined in any jail, prison, or other correctional facility until such administrative
27   remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). Prisoners are required to exhaust
28   available administrative remedies prior to filing suit. Jones v. Bock, 549 U.S. 199, 211 (2007)

                                                     1
                    Case 1:20-cv-00119-GSA Document 11 Filed 06/29/20 Page 2 of 2



 1   (emphasis added); McKinney v. Carey, 311 F.3d 1198, 1199–1201 (9th Cir. 2002) (“[T]he
 2   PLRA’s exhaustion requirement does not allow a prisoner to file a complaint addressing non-
 3   exhausted claims, even if the prisoner exhausts his administrative remedies while his case is
 4   pending.”) Exhaustion is required regardless of the relief sought by the prisoner and regardless
 5   of the relief offered by the process, Booth, 532 U.S. at 741, and the exhaustion requirement
 6   applies to all suits relating to prison life, Porter, 435 U.S. at 532.
 7             From the face of Plaintiff’s Complaint, it appears clear that Plaintiff filed suit
 8   prematurely, THAT IS, before exhausting his administrative remedies. If so, this case must be
 9   dismissed. (ECF No. 1 at 3 ¶ 5, 4 ¶ 5.) Albino v. Baca, 747 F.3d 1162, 1169 (9th Cir. 2014) (en
10   banc) (where failure to exhaust is clear from face of complaint, case is subject to dismissal for
11   failure to state a claim under Rule 12(b(6)); Wyatt v. Terhune, 315 F.3d 1108, 1120 (9th Cir.
12   2003) (“A prisoner’s concession to nonexhaustion is a valid ground for dismissal. . . .”)
13   (overruled on other grounds by Albino, 747 F.3d at 1168-69). Therefore, Plaintiff shall be
14   required to show cause why this case should not be dismissed, without prejudice, for failure to
15   exhaust remedies prior to filing suit.
16   III.      ORDER TO SHOW CAUSE
17             In light of the foregoing, IT IS HEREBY ORDERED that:
18             1.       Plaintiff is required to respond in writing to this order, within thirty (30) days of
19                      the date of service of this order, showing cause why this case should not be
20                      dismissed for Plaintiff’s failure to exhaust administrative remedies before filing
21                      suit; and
22             3.       Failure to respond to this order may result in the dismissal of this case, without
23                      prejudice.
24
     IT IS SO ORDERED.
25

26          Dated:     June 27, 2020                             /s/ Gary S. Austin
                                                          UNITED STATES MAGISTRATE JUDGE
27

28


                                                         2
